Sanders, J.
(dissenting) — We must determine two is*290sues: (1) whether the City of Seattle is bound by its own general ordinances, and, if it is, (2) whether a group of citizens may bring a taxpayer suit to enforce the law. Justice Smith’s opinion says "no, no.” I say "yes, yes” and accordingly dissent.

Did Seattle violate its own ordinance by vacating streets without requiring adjacent landowners to pay one-half the value?

Yes. The City of Seattle had a mandatory duty to collect from the abutting landowner one-half the fair market value of all streets vacated. The taxpayers assert the law clearly mandates such collection and that even the city government is not above the law.
The applicable ordinance, Seattle City Ordinance 111076 (Mar. 28, 1983), unambiguously mandates the City "shall” collect one-half the property’s appraised value from the abutting property owners as a condition precedent to street vacation.46 Use of the word shall in an ordinance imposes an imperative, rather than permissive, duty. Singleton v. Frost, 108 Wn.2d 723, 728, 742 P.2d 1224 (1987).
In 1994 the Port of Seattle, a municipal corporation and the abutting landowner, petitioned the City of Seattle to vacate 15 acres of streets in West Seattle to enable the Port to expand a container shipping terminal. The City conservatively estimated the value of the vacated streets at $6.5 million. The Port is the only abutting property owner and requested the vacations.
Although the Port is a municipal corporation, it is not *291exempt from the payment requirement. Municipal corporations such as the Port were at one time exempt from paying street vacation fees.47 However, in 1983 the city council formally amended the prior ordinance to remove the exemption for municipal corporations. Seattle City Ordinance 111076, § 1 (1983). Consequently from 1983 to date the ordinance has required municipal corporations to pay for street vacations as would any private person.48
Despite the 1983 ordinance amendment the Seattle City Council granted the Port’s request that the streets be vacated without charge to the Port. See Clerk’s Papers (CP) at 120 (Seattle City Council Resolution 29195 (Sept. 11, 1995) ("the City is in the process of completing the vacation of approximately 14.52 acres of street area . . . to enable the Port to proceed with the development of its Southwest Harbor Project ... for which no street vacation fees . . . have been required . . . .”)).
The critical question is whether ordinance 111076 (1983) applies in this case. The City and Port argue (and the opinion of Justice Smith agrees) this ordinance does not control for a variety of reasons.
First, Justice Smith’s opinion identifies a 1989 contract (CP at 276-80) and accompanying ordinance 114876 (Dec. 27, 1989) (CP at 274) as authority to disregard ordinance 111076 (1983). The 1989 contract concerned the Port’s central waterfront project to revamp Seattle’s downtown waterfront. The contract specifically listed certain streets to be vacated in downtown Seattle for which the Port gave consideration. The contract also stated any future street vacations requested by the Port would be made without requiring payment.
*292Ordinance 114876 (1989) also authorized the Mayor to execute the contract with the Port. Ordinance 114876 provided: "[T]he Mayor is hereby authorized to execute an Agreement [with the Port ] . . . establishing that any future street vacations petitions . . . would not require a payment based upon the fair market value of the area vacated . . . .” CP at 274 (Seattle City Ordinance 114876, § 1 (1989)). This ordinance, however, made no mention of or reference to the general fee requirement previously established by ordinance 111076 (1983).
The opinion of Justice Smith claims the 1989 contract in itself authorizes the free vacations, even absent an ordinance, under a contract theory. It reasons cities have authority both to enter contracts and to require compensation and therefore can enter a contract not requiring compensation. Smith op. at 282. However a contract cannot lawfully violate an applicable municipal ordinance. Any contract requiring performance in violation of an applicable ordinance is illegal and void even if made by the city. Mincks v. City of Everett, 4 Wn. App. 68, 73, 480 P.2d 257 (holding void and unenforceable a city contract because it violated a city ordinance), review denied, 79 Wn.2d 1002 (1971); 10 Eugene McQuillin, The Law of Municipal Corporations § 29.06, at 280 (3d rev. ed. 1990) ("A contract of a municipal corporation is ordinarily invalid if it is prohibited by, or clearly in violation of duly enacted municipal ordinances . . . .”).
The City next argues (and the opinion of Justice Smith again agrees) the 1989 ordinance authorizing the contract was "special legislation” which "silently” amended ordinance 111076 (1983). Smith op. at 283. However, we question whether the city council lawfully is entitled to amend a generally applicable ordinance in this fashion.
First the 1989 ordinance must amend the 1983 ordinance to accomplish its objective. The test for determining whether a legislative act attempts to amend an earlier act is: "Would a straightforward determination of the scope of rights or duties under the existing statutes be rendered *293erroneous by the new enactment?” Washington Educ. Ass’n v. State, 93 Wn.2d 37, 41, 604 P.2d 950 (1980). Were the 1989 ordinance effective it would clearly conflict with the 1983 ordinance requirement that all abutting landowners must pay. And if it were effective the 1989 ordinance would constitute an amendment to the 1983 ordinance.
In order for the City to amend an ordinance, however, it must follow a strict procedure to lawfully accomplish that objective. Failure to follow that procedure renders the attempted amendment void. This is the scenario here. The 1989 ordinance (114876) did not comply with mandatory form and procedure and, thus, did not lawfully amend the 1983 ordinance (111076).
State law requires amendments to ordinances may be accomplished only by ordinance and further requires the amending ordinance "shall set forth in full the section or sections, or subsection or subsections of the [municipal] codification being amended . . . .” RCW 35.21.560. Similarly, the Seattle City Charter mandates no ordinance may be revised or amended except by re-enacting the new ordinance at length as revised or amended. Seattle City Charter art. IV, § 9.49 The Seattle Municipal Code (SMC) also unambiguously declares "new, amendatory or other materials altering the Seattle Municipal Code shall be adopted by the City’s legislative authority as separate ordinances .... [and] shall set forth in full the section or sections, or subsection or subsections of the codification being amended . . . .” SMC § 1.01.030 (Seattle City Ordinance 109560, § 3 (1980)). Thus, state statute, city charter, and city ordinance all set forth mandatory procedures to amend an ordinance. None of them, however, was followed here.
Municipalities must comply with state and municipal *294law. In cases where municipal government fails to comply in substance or form the attempted legislative act is invalid. For example, in Savage v. City of Tacoma, 61 Wash. 1, 112 P. 78 (1910), this court struck a city ordinance because its adoption was procedurally flawed. We declared "where a municipal charter prescribes a definite method for the enactment of ordinancés, such requirements are mandatory, and no authority is vested in the lawmaking body of the municipality to pass ordinances except in the manner required by the charter.” Id. at 6. See also Puget Sound Alumni of Kappa Sigma, Inc. v. City of Seattle, 70 Wn.2d 222, 227, 422 P.2d 799 (1967) (holding a Seattle City Council legislative act void for failure to comply with Seattle City Charter requirement that all legislative acts be by ordinance); Tennent v. City of Seattle, 83 Wash. 108, 111-12, 145 P. 83 (1914) (holding a Seattle City Council ordinance invalid for failing to comply with charter requirement that no nonappropriation ordinance shall be passed at the same meeting it is introduced); In re Eng, 113 Wn.2d 178, 191, 776 P.2d 1336 (1989).
Ordinance 114876 (1989) was not enacted in appropriate form and thus cannot amend ordinance 111076 (1983) because the 1989 ordinance did not set forth in full ordinance 111076, nor did it re-enact it as amended. The 1989 ordinance does not even reference ordinance 111076 (1983). Further, no party claims the relevant portion of ordinance 111076 has been amended since its 1983 enactment.
Such legal requirements to amend ordinances are designed to provide specific notice to all citizens of any change in the law.50 However, any citizen examining the SMC after the 1989 ordinance was adopted, much less the ordinance itself, could not conclude the 1983 ordinance was amended.
*295Flanders v. Morris, 88 Wn.2d 183, 558 P.2d 769 (1977) vacated a state appropriation because it was never properly codified and no one examining the code could know of its existence. The fatal flaw was that "[o]ne seeking the law on the subject would have to know one must look under an 'appropriations’ title in the uncodified session laws to find the amendment.” Id. at 189. The purported 1989 amendment to SMC 15.62.090 is similarly defective.
Nor is it claimed that the 1983 ordinance removing the municipal corporation exemption is invalid.51 If the City wishes to once again exempt municipal corporations such as the Port it must do so openly, deliberately, and properly by amending the prior ordinance in the form and by the method otherwise required by law.
To further justify its holding Justice Smith’s opinion references a 1980 contract between the City and Port, also ratified by ordinance 109136 (June 20, 1980). CP at 248. Such ordinance, however, was consistent with the then-existing ordinance which exempted municipal corporations from vacation payment. Further, the 1980 contract in itself has no bearing whatsoever on this case because it has long since expired. The 1980 contract was the "West Seattle Freeway Bridge Interlocal Agreement” and pertained to building that bridge. While that agreement referenced street vacations, it specifically limited any vacations to those requested "during the term of th[e] Agreement.” CP at 254-55.52 The term of the contract was specifically limited to the removal of the existing bridge and construction of a new one. When the West Seattle Bridge was completed years ago, the 1980 agreement expired.
*296Justice Smith then opines ordinance 111076 (1983) was overridden by the 1996 city council resolution authorizing the vacation. It states the 1983 "ordinance need not control a petition for vacation ... if the Seattle City Council, by resolution, determines otherwise.” Smith op. at 283.
However it is elementary that a resolution cannot trump an ordinance.53 As discussed above, only a properly adopted ordinance may amend the directives of another ordinance. See Seattle City Charter art. XXII, § 2 ("No privilege shall be granted that suspends or conflicts with any ordinance, except by ordinance.”); Seattle City Charter art. IV, § 7 ("Every legislative act of said City shall be by ordinance.”). A resolution is not an ordinance but rather an expression of opinion without legislative effect. See Baker v. Lake City Sewer Dist., 30 Wn.2d 510, 518, 191 P.2d 844 (1948) ("The term 'resolution’ as applied to the act of an official body such as a city council or a board of county commissioners ordinarily denotes something less solemn or formal than the term 'ordinance,’ and, generally speaking, is simply an expression of the opinion or mind of the official body . . . .”).
In summary, the 1983 ordinance clearly requires the Port, as an abutting property owner, to pay one-half the appraised value of the streets as a condition to street vacation. This ordinance has not been repealed or lawfully amended. The Port has not paid. The City has no intention to collect. The City cannot lawfully act in disregard of its own ordinances. Our nation is built upon the principle that citizen and state alike are under the law and bound by it. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163, 2 L. Ed. 60 (1803) (ours is a "government of laws, and not of men”); Thomas Paine, Common Sense and Other Political Writings 32 (Nelson F. Adkins ed., 1953) ("in Amer*297ica the law is king"). It is the function of this court to keep it so.

Standing

The opinion of Justice Smith considers taxpayer standing and concludes there is none. This is error.54 As a leading scholar on municipal law explains, ''[flor at least a hundred years, the clear weight of authority has permitted citizens and taxpayers to sue their public servants for the performance of duties imposed by law upon the latter.” 2 Chester James Antieau, Municipal Corporation Law § 16.58, at 16-118 (1991). The law clearly imposes a duty upon the city council to collect monetary consideration in this case, but the city council ignores its duty. Vacating the streets without requiring payment amounts to an illegal disposition. "Taxpayers have standing to protest the illegal disposition of municipal properties.” 2 Antieau, supra § 16.51, at 16-110.
As a preliminary matter, taxpayer standing serves to check governmental lawlessness. State ex rel. Boyles, 103 Wn.2d 610, 614, 694 P.2d 27 (1985) (acknowledging the high value placed on taxpayer suits which are allowed in "the interest of providing a judicial forum” for citizens to "contest the legality of official acts of their government.”).
From the earliest days of statehood we have allowed citizens to bring suit against the government to enforce the law solely on the basis of their status as taxpayers. Times Publ'g Co. v. City of Everett, 9 Wash. 518, 37 P. 695 (1894) (allowing taxpayer suit to force the City of Everett to abide by the city code); State ex rel. Boyles, 103 Wn.2d at 614 ("This court recognizes litigant standing to challenge governmental acts on the basis of status as a taxpayer.”).
The opinion of Justice Smith suggests before a taxpayer *298may bring suit he must show some particularized injury greater than that suffered by other taxpayers. Smith op. at 281-82. While this may be an accurate statement of federal law,55 it is simply not the law in Washington. We have repeatedly held "a taxpayer need not allege a personal stake in the matter, but may bring a claim on behalf of all taxpayers.” Walker v. Munro, 124 Wn.2d 402, 419-20, 879 P.2d 920 (1994) (citation omitted); see also City of Tacoma v. O’Brien, 85 Wn.2d 266, 269, 534 P.2d 114 (1975) ("It is well settled that taxpayers, in order to obtain standing to challenge the act of a public official, need allege no direct, special or pecuniary interest in the outcome of their action . . . .”); State ex rel. Boyles, 103 Wn.2d at 614 (taxpayer has standing even though the only injury alleged was "one common to all citizens.”); Kenneth R. Bjorge, Standing to Sue in the Public Interest: The Requirements to Challenge Statutes and Acts of Administrative Agencies in the State of Washington, 14 Gonz. L. Rev. 141, 155-56 (1978) ("In Washington, however, a taxpayer need allege no special interest to have standing.”).
Justice Smith’s opinion mistakenly relies upon American Legion Post No. 32 v. City of Walla Walla, 116 Wn.2d 1, 7, 802 P.2d 784 (1991) for the proposition that a taxpayer challenging "a discretionary decision of the city” must allege a particular injury and that general taxpayer status alone will not suffice to confer standing. Smith op. at 281-82. While this is correct as to challenges of discretionary, and legal, acts, it is not the rule for challenging nondiscretionary, illegal ones. We held in 1985, prior to American Legion Post No. 32, no particularized injury need be alleged to confer standing to challenge illegal government acts. See State ex rel. Boy-*299les, 103 Wn.2d at 614. We have continued to adhere to that rule after American Legion Post No. 32. See Walker, 124 Wn.2d at 419-20 (decided in 1994). The opinion of Justice Smith does not distinguish these cases; it cites them and ignores their holdings. See Smith op. at 281 ("this court has in some cases recognized standing to challenge governmental acts based solely upon the litigant’s status as a taxpayer.”) (citing State ex rel. Boyles, 103 Wn.2d at 614). The result of Justice Smith’s opinion may be the end of taxpayer standing in Washington.56
Any taxpayer suit challenging an alleged illegal act must meet two requirements: "the complaint must allege both a taxpayer’s cause of action and facts supporting taxpayer status.” Dick Enters., Inc. v. King County, 83 Wn. App. 566, 572-73, 922 P.2d 184 (1996). These plaintiffs have stated a valid taxpayer’s cause of action and have alleged facts supporting their status as taxpayers.
In Barnett v. Lincoln, 162 Wash. 613, 299 P. 392 (1931) a taxpayer brought suit alleging that a city corporation executed a contract without requiring a bond from the other party as required by law. This court recognized taxpayer standing because "the risk of loss resulting from noncompliance or breach of the contract would fall upon the taxpaying public. The assumption of this risk constitutes a general damage.” Id. at 622. The court noted when a municipal corporation violates the law "it is a fair presumption that every taxpayer will be injured in some degree by such illegal act” even if no pecuniary harm can be shown. Id. at 623. See also State v. Morgan, 131 Wash. 145, 148, 229 P. 309 (1924) (illegal expenditure of state funds constitutes sufficient harm to supply taxpayer standing because he loses "the benefit which he would otherwise have received . . . .”); State ex rel. Gebhardt v. Superior Court, 15 Wn.2d 673, 680, 131 P.2d 943 (1942) ("[A] taxpayer may seek relief in equity against a *300public wrong which results in imposing an additional burden on the taxpayers.”).57 Here Seattle taxpayers suffered a $3 million loss. This loss is much greater than the risk of loss faced in Barnett which we nevertheless found sufficient to confer standing.
However, we still allow taxpayer suits to go forward even absent a showing that the taxpayers as a whole will face a monetary loss. See State ex rel. Lemon v. Langlie, 45 Wn.2d 82, 273 P.2d 464 (1954) (allowing a taxpayer suit alleging Seattle location of executive offices contravenes constitution which required them to be in Olympia even though no monetary loss to taxpayer was alleged). In such case, the injury that must be alleged is that the government is violating the law.58
Justice Smith’s opinion also makes passing reference to the so-called "abutting property owners” rule. Smith op. at 284. That rule is inapplicable. In London v. City of Seattle, 93 Wn.2d 657, 660, 611 P.2d 781 (1980) this court held a nonabutting property owner "may not question a procedurally correct vacation or the purpose therefor.” (Emphasis added.) Here, however, the procedure was not correct.
It is no doubt true that when a litigant challenges the exercise of discretion to effect a procedurally correct, legal street vacation, he must allege a particular injury such as loss of access or abutter status. See Yarrow First Assocs. v. Town of Clyde Hill, 66 Wn.2d 371, 403 P.2d 49 (1965) (landlocked abutting property owner successfully challenged town decision to vacate street on abuse of discretion grounds). However, when the plaintiff challenges the legality of a governmental act and not the wisdom behind *301the exercise of discretion, he may do so as a taxpayer without alleging loss of access, other particular injury, or abutter status. See London, 93 Wn.2d at 660.

Conclusion

These taxpayers allege the City violated its own ordinance at a cost to the taxpayers in excess of $3 million. The taxpayers have standing and they are correct the City acted in violation of its own ordinance. Summary judgment in the taxpayers’ favor on standing and the merits is appropriate. I dissent.
Alexander, J., concurs with Sanders, J.
After modification, further reconsideration denied August 22, 1997.

Ordinance 111076 (Mar. 28, 1983) (codified at Seattle Municipal Code (SMC) 15.62.090) mandates in relevant part:
A. Ordinances vacating any street or alley or part thereof shall not be passed by the City Council until a sum equal to one-half Q-h) of the appraised value of the area vacated is paid to the city ....
B. Conveyance of other property acceptable to the City may be made in lieu of the payment required by subsection A ... .
(Emphasis added.)


Former SMC 15.62.090 (Seattle City Ordinance 109740, § 1 (1981)) stated street vacation "compensation . . . shall not he required in connection with the vacation of any street, alley or public place, or any part thereof, which has been requested only by . . . municipal corporations . . . .”


For example, in 1992, Harborview Medical Center, a public hospital, sought a street vacation to expand its facility. Despite the urgings of two council members to bypass the compensation requirement, Harborview was required to pay $500,000 in kind pursuant to SMC 15.62.090.


The full text reads: "No ordinance shall be revised, re-enacted, or amended by reference to its title; but the ordinance to be revised or re-enacted or the section thereof amended, shall be re-enacted at length as revised or amended.” Seattle City Charter art. IV, § 9.


In addition to the above-mentioned requirements for amendments, each ordinance must have a clear title, may not cover more than one subject, cannot be passed at the meeting where it is first introduced, and must he subsequently published. Seattle City Charter art. IV, §§ 7, 8, 13.


The 1983 amendment is an example of a properly adopted amending ordinance. It begins by stating that SMC 15.62.090 “is amended to read as follows: . . . .” and then it re-enacts SMC 15.62.090(B) in its entirety showing added and deleted language. Seattle City Ordinance 111076, § 1 (1983). Further, the 1983 amendment is now codified as part of SMC 15.62.090.


I also note that while the Port was exempt from the payment requirement under the then-existing ordinance it gave consideration anyway for the streets then vacated.


CuriousIy, the opinion of Justice Smith cites authority establishing a resolution is not legally binding but holds the opposite! See Smith op. at 283 n.40.


Further, if there really is no standing, why does Justice Smith’s opinion reach the merits and discuss whether or not the City violated the law? See Flast v. Cohen, 392 U.S. 83, 99, 88 S. Ct. 1942, 20 L. Ed. 2d 947 (1968) ("The fundamental aspect of standing is that it focuses on the party seeking to get his complaint before a . . . court and not on the issues he wishes to have adjudicated.”).


See, e.g., ASARCO, Inc. v. Kadish, 490 U.S. 605, 613-14, 109 S. Ct. 2037, 104 L. Ed. 2d 696 (1989) (citing Doremus v. Board of Educ. of Hawthorne, 342 U.S. 429, 434, 72 S. Ct. 394, 397, 96 L. Ed. 475 (1952)). However, the Supreme Court has acknowledged that even the stringent federal standing requirement is relaxed at the municipal level to allow ordinary taxpayer standing. ASARCO, 490 U.S. at 613-14 (citing Frothingham v. Mellon, 262 U.S. 447, 486-87, 43 S. Ct. 597, 67 L. Ed. 1078 (1923) ("The interest of a taxpayer of a municipality in the application of its moneys is direct and immediate and the remedy by injunction to prevent their misuse is not inappropriate.”)).


The essence of taxpayer standing is that one’s status as taxpayer is sufficient to challenge illegal government dispositions. Requiring a litigant to allege a particularized injury is no longer standing based on taxpayer status.


Accord Harman v. City & County of San Francisco, 7 Cal. 3d 150, 496 P.2d 1248, 1254, 101 Cal. Rptr. 880 (1972) ("Plaintiff, as a municipal taxpayer seeking to avoid the waste of municipal assets [resulting from city’s failure to collect full value of streets vacated], falls into the category of a type of claimant long recognized to possess a sufficiently intense interest in his claim to establish his ’standing’ to enter the courtroom.”).


While the necessity of requesting the state attorney general to sue a municipality over a matter of municipal (not state) law is doubtful, it need not be addressed here because the request was clearly made in any event.